Citation Nr: 0320182	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-04 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1987 to January 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Huntington, West Virginia RO.  

The Board notes that the veteran was scheduled for a hearing 
before the Board at the RO in September 2002; however, she 
failed to report to the hearing.


REMAND

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In order to comply with the requirements of the VCAA and the 
implementing regulations, the Board attempted to undertake 
additional development of the veteran's claim pursuant to 38 
C.F.R. § 19.9(a)(2) (2002), which authorized the Board to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In January 2003, the Board 
sent a letter to the veteran requesting her to provide 
pertinent medical records or provide the information and 
authorization necessary for the Board to obtain such records, 
and to submit evidence that may be probative of her alleged 
in-service sexual assault.  The Board informed the veteran 
that the information or evidence should be submitted within 
30 days of the date of the Board's letter.  The veteran did 
not respond to the Board's letter.  

Furthermore, from a review of the file it does not appear 
that requests have been made to obtain any available records 
pertaining to the veteran's reduction in rank from E-4 to E-3 
during the period from April 1987 to January 1992.  
Therefore, further development of the record is required.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without obtaining a waiver from the claimant of such 
consideration by the agency of original jurisdiction.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit also 
held that the provisions of 38 C.F.R. § 19.9(a)(2)(ii), which 
authorize the Board to render a decision not less than 30 
days after providing the notice required under 38 U.S.C.A. 
§ 5103(a), are invalid because they are contrary to 
38 U.S.C.A. § 5103(b), which provide the claimant a period of 
one year in which to submit the requested evidence and 
information.  Id. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The RO must 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's VCAA 
notice letter.

2.  If the veteran identifies additional 
evidence and provides any necessary 
authorization, the RO should take 
appropriate steps to obtain such 
evidence.  In any event, the RO should 
contact the appropriate Federal agency 
and obtain any available records 
pertaining to the veteran's reduction in 
rank from E-4 to E-3 during the period 
April 1987 to January 1992.  If no such 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002).  

4.  Following the completion of the 
requested development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, she and 
her representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
In accordance with proper appellate 
procedures, the case should then be 
returned to the Board for further 
appellate consideration.


By this remand the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




